Citation Nr: 0830592	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-25 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for a bilateral knee 
disability.

Entitlement to an initial rating in excess of 10 percent for 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  Thereafter, jurisdiction of the 
case was transferred to the RO in New York, New York.


FINDINGS OF FACT

1. Bilateral knee disability was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and is not etiologically related to his active 
military service or service connected disability.

2. The veteran's adjustment disorder is productive of 
occupational and social impairment with occasional decrease 
in work efficiency due to symptoms such as depressed mood and 
some memory impairment.


CONCLUSIONS OF LAW

1. Bilateral knee disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the bilateral knees during such service may not 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2. The criteria for an initial rating of 30 percent, but no 
higher, for adjustment disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9440 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a June 2004 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A June 
2008 letter advised the veteran of the type of evidence 
needed to establish a disability rating and effective date, 
including evidence addressing the impact of his condition on 
employment, and the severity and duration of his symptoms.  
The veteran was provided with the rating criteria to 
establish disability ratings for adjustment disorder in the 
July 2005 statement of the case.  The claim was last 
readjudicated in November 2007.  Id.

With respect to the claim for a higher rating, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for adjustment disorder.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, responding to a 
supplemental statement of the case by requesting rescheduling 
of a missed VA examination.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I. Service Connection for a Bilateral Knee Disability

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims that he is entitled to service connection 
for a bilateral knee disability.  

The veteran's service treatment records indicate no treatment 
for or complaints of any knee problems.  The separation 
examination report reveals no abnormalities with respect to 
the veteran's lower extremities except pes planus, third 
degree.  

The post service medical evidence first documents the 
presence of a right knee problem (diagnosed as gout) in April 
1978, which is approximately 15 years after the veteran was 
discharged from active service.  VA medical records from 
January 1988 also note right knee problems and a March 1991 
VA medical record notes that the veteran had had recurring 
knee problems for two months.  A diagnosis of gouty arthritis 
was made in March 1991.  Importantly, the only medical 
opinion of record is against the claim.  Specifically, the 
July 2004 VA examiner opined that the veteran's current 
osteoarthritis of the bilateral knees was apparently 
superimposed on prior gouty arthritis and is not related to 
service.  

In essence, the evidence of a nexus between the veteran's 
bilateral knee disability and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Moreover, none of the medical records suggest that the 
veteran's current bilateral knee disability is proximately 
due or aggravated by his pes planus.  Accordingly, service 
connection is not in order for bilateral knee disability.  In 
reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  

II. Increased Rating for Adjustment Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

Chronic adjustment disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9440, which provides that a 10 percent 
rating is warranted for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The veteran claims that he is entitled to a higher initial 
rating for his service-connected adjustment disorder.  

The report of a July 2004 VA examination notes that the 
veteran was appropriately dressed and fully cooperative.  He 
related well to the examiner.  His speech was within normal 
limits.  He was mildly depressed.  Thought form, content, and 
perception appeared normal.  He was alert and oriented fully.  
Judgment was good and insight was fair to good.  The veteran 
denied current suicidal or homicidal ideation as well as any 
hallucinations.  He acknowledged mild depression about his 
medical problems.  The examiner opined that overall the 
veteran is primarily psychiatrically healthy.  However, he 
does suffer from mild difficulties adjusting to his chronic 
medical problems.  He expressed tearfulness and hopelessness.  
The examiner stated that the veteran suffers from mild 
psychiatric dysfunction secondary to chronic pain.  The 
diagnosis was adjustment disorder with depressed mood and the 
GAF score was noted to be 70.  

An August 2006 private psychologist's report notes that the 
veteran was very depressed due to the severe pain in his 
legs.  The veteran described how he could not fully dress 
himself every day, which makes him depressed.  He described 
having stopped enjoying his life since he cannot walk, dress 
himself, or function sexually.  He complained of great 
difficulty sleeping due to leg pain, as well as loss of 
energy nearly every day.  The psychologist stated that 
recurrent thoughts of death and recurrent suicidal ideation 
without a plan were shown by the veteran indicating he 
thought of jumping out a window because of the pain in his 
legs while hospitalized.  On exam the veteran had a dull, 
monotonous tone with no modulation which the psychologist 
indicated represents a flat affect.  He interjected with 
speech content that was not totally relevant to the topic, 
essentially complaining about his knee pain rather than his 
emotional problems.  He stated that he often cannot 
understand what people say to him.  He complained that he is 
always misplacing items in his home.  The examiner pointed 
out that the veteran had bad judgment because the veteran's 
initial plan on how to travel to the psychologist's office 
was very bad.  He concluded this because the veteran was 
going to take a train to the VA facility where the veteran 
once worked and then a bus to the doctor's office rather than 
taking an express train.  The examiner noted that the veteran 
had panic attacks as manifested by dreaming about being back 
in combat.  The psychologist stated that the veteran could 
not talk about his emotional problems because he could not 
follow what was asked of him; therefore, the examiner 
concluded that the veteran has impaired abstract thinking.  
The psychologist diagnosed the veteran with major depressive 
disorder.  The GAF score was noted to be 44.  

Outpatient treatment records reveal that in August 2006 the 
veteran had been hospitalized due to a stroke, and reported 
having no pain during evaluations in the hospital during that 
month.  

The October 2007 VA examination report notes that the veteran 
has a couple of friends and a couple of female acquaintances.  
He only infrequently sees his children.  He described his 
sleep as "not bad," but suggested that three times a year 
he has nightmares.  He does not take medication and is not 
treated on an outpatient basis for psychiatric disturbances.  
On examination he was able to recall three items immediately 
and again after five minutes.  He did, however, have some 
difficulty in performing simple calculations.  He could 
repeat five digits forward but not even three backwards.  The 
examiner noted impairment in concentration and attention.  
Medically, he has suffered two strokes.  He reported some 
depression as a result of seeing himself somewhat diminished.  
The examiner opined that the veteran suffers some mild 
symptoms of anxiety and depression, mostly from aging and his 
discontent about multiple medical problems.  His memory and 
attention were noted to be degrading; however, the examiner 
opined that they are not yet presenting significant danger to 
his functioning.  The examiner opined that there was nothing 
psychologically to suggest increased impairment.  The 
diagnosis was adjustment disorder with mixed symptoms of 
anxiety and depression.  The GAF score was noted to be 60.  

After a review of the abovementioned medical evidence, the 
Board finds that the preponderance of the evidence reflects 
symptomatology which more nearly approximates the criteria 
for a 30 percent evaluation since the inception of the claim.  
In this regard, the veteran is noted to suffer from some 
depression and anxiety, as well as some memory loss.  

However, the probative evidence of record does not reveal 
that an evaluation in excess of 50 percent is warranted.  The 
July 2004 VA examination noted the veteran was working but 
planning to retire, and that he spent his free time going to 
the movies, playing dominoes, and hanging out with friends 
and family.  His speech was normal, his judgment was good, 
and his speech was within normal limits as was thought 
process.  His GAF score was 70 and the examiner noted the 
veteran was psychiatrically healthy.  The October 2007 
examination likewise noted the veteran had friends and female 
acquaintances.  He was not in treatment and was not taking 
any medication.  He had some difficulty in concentration and 
attention, but the examiner noted the veteran had mild 
symptoms of both anxiety and depression.  It was noted that 
the decrease in memory and attention were not impacting his 
functionality.  

The Board acknowledges the lengthy private psychologist's 
report dated in August 2006, which suggests that the veteran 
exhibits each of the criteria for a higher, 50 percent 
rating.  However, the Board gives more probative weight to 
the two VA examination reports.  The Board notes that the 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  

In this regard, the August 2006 private report attributes 
much of the veteran's depressed mood to nonservice-connected 
disabilities, such as a leg condition and an inability to 
function sexually.  The psychologist noted that the veteran 
suffered from a serious leg injury in service, which resulted 
in loss of consciousness, hospitalization, 30 days' leave, 
and subsequent discharge from service.  However, the injury 
referred to, upon review of service treatment records, 
actually involved an injury to the foot, with no period of 
unconsciousness, no hospitalization, and he was returned to 
duty after two days.  Such reflects that the psychologist was 
provided with inaccurate information.  Moreover, the report 
also concludes that the veteran has panic attacks because the 
veteran stated that he often dreams of being back in combat 
again.  Notably, nothing in the record indicates that the 
veteran was in combat.  Indeed, he never served overseas.  
Furthermore, the report contains no objective psychological 
testing results that could account for the conclusions drawn, 
to include the conclusions that the veteran displays impaired 
abstract thinking, impairment of memory, impaired judgment, 
and difficulty understanding complex commands.  Instead, the 
veteran's self-described experiences were substituted in 
place of any objective psychological testing.  As noted 
above, inaccurate information was provided to the examiner 
regarding the veteran's history, raising a question as to the 
credibility of the other information provided as well.  In 
addition, the information contained in that report is 
inconsistent with the other medical evaluations, which 
reflecting mild psychiatric symptomatology.  Interestingly, 
the psychologist did not recommend further treatment despite 
assigning a GAF score of 44, nor did the veteran subsequently 
seek treatment or medication through the psychologist or VA.  
Thus, as the credibility of the information contained in the 
report is suspect, it is entitled to little if any probative 
weight.

Accordingly, the preponderance of the evidence is against an 
evaluation in excess of the 30 percent rating being assigned 
at any point during the claim.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The Board has also considered whether the veteran's 
adjustment disorder presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and also provide higher ratings for 
additional or greater symptomatology; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to an initial rating of 30 percent for adjustment 
disorder is granted from April 22, 2004, subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


